Title: To George Washington from Benjamin Lincoln, 19 March 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General.
                            War–Office March 19. 1783
                        
                        I do myself the honor to acknowledge the receipt of your Excellency’s letter of the 12th instant—and to
                            enclose to you a late resolve of Congress. I am, with the most perfect respect and esteem, You Excellency’s obedient
                            servant.
                        
                            B. Lincoln
                        
                    